Exhibit 10.1
ACQUISITION AGREEMENT


This Acquisition Agreement (“Agreement”) made this 10th day of December, 2011
among E MED FUTURE, INC., a Nevada corporation (“EMed”), SIYAR HOLDING AG, a
Swiss corporation (“Siyar”), PURE EARTH HOLDINGS LTD, a Cyprus corporation
(“Pure”), TOTAL INVEST INTERNATIONAL BV, a Netherlands corporation (“Total”),
WISTALS INVESTMENT GROUP AG, a Swiss corporation (“Wistals”), VELA HELEEN
HOLDINFG GMBH, a Swiss corporation (“Vela”), A VAN BUUREN an individual resident
in the Netherlands (“van Buuren”), and SEC ATTORNEYS, LLC a Connecticut limited
liability company (“Sec Attorneys”) and, collectively with Siyar, Pure, Total,
Wistals, Vela, and van Buuren, “Sellers”).
 
RECITALS;
 
ACEM HOLDING AG is a Swiss company (“the Company”) which owns all of the shares
of ACEM MADENCIHLIK LTD a Turkish company that acquired from the Turkish state
authorities a permit to mine in the county of Merkez, in the north of the
village Azikan (Yazibasi) a surface of 490 hectors for the exploration of
manganese ore, which according to EMCP AG who performed an expert assessment of
the manganese deposit, copy of which is attached as Exhibit D, has a present
deposit value of 94.8 million Euros or about $126.4 million U.S. Dollars.
 
Sellers own and desire to sell all of the issued and outstanding shares of the
Company, and EMed desires to purchase, all of the issued and outstanding shares
of the Company (the “Shares”) from Sellers, for the consideration and on the
terms set forth in this Agreement.
 
NOW, THEREFORE, WITNESSETH, that for and in consideration of the premises and of
the mutual promises and covenants hereinafter set forth, the parties hereto
agree as follows:
 
A.           PURCHASE AND PAYMENT
 
1.           Sale and Transfer of Shares.
 
Subject to the terms of this Agreement, at Closing as those terms are
hereinafter defined, Sellers will sell and transfer the Shares to EMed, and EMed
will purchase the Shares from Sellers.
 
 

 Page 1 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
2.           Purchase Price.
 
EMed will deliver at Closing post ten to one reverse split of existing
shareholders a ninety five (95%) percent interest in EMed in the form of One
Hundred Twenty Million (120,000,000) newly issued common shares of EMed shares
in the name of the Sellers in accordance with the schedule in Exhibit A attached
hereto and incorporated herein by reference (the "EMed Shares") whereby after
closing EMed shall have a total of One Hundred Twenty Six Million (126,000,000)
issued and outstanding shares.  Share issued to Pure, Total, Wistals, and Vela
shall be non-dilutive.
 
B.           ESCROW AGENT
 
1.           Appointment of Escrow Agent.
 
EMed, Company and Sellers do hereby appoint Jerry Gruenbaum Esq. the Escrow
Agent to act in accordance with and subject to the terms of this Agreement and
the Escrow Agent hereby accepts such appointment and agrees to act in accordance
with and subject to the terms hereof (the “Escrow Appointment”).
 
2.           Terms.
 
This Escrow Appointment shall terminate upon Closing.  Escrow Agent shall be
relieved of all liability and responsibility hereunder, upon the completion of
his services as stated herein pursuant to the terms hereof.
 
3.           Duties of Escrow Agent.
 
3.1           The Escrow Agent shall not be liable for any action taken or
omitted by it, or any action suffered by it to be take nor omitted, in good
faith and in the exercise of its own best judgment, and may rely conclusively
and shall be protected in acting upon any order, notice, demand, certificate,
opinion or advice of counsel (including counsel chosen by the Escrow Agent),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which is
believed by the Escrow Agent to be genuine and to be signed or presented by the
proper person or persons. The Escrow Agent shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Escrow
Agreement unless evidenced by a
 
 

 Page 2 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.
 
3.2           The Escrow Agent shall not be responsible for the sufficiency or
accuracy, the form of, or the execution, validity, value or genuineness of, any
document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein, nor shall the Escrow Agent be responsible or liable in
any respect on account of the identity, authority or rights of the persons
executing or delivering or purporting to execute or deliver any document or
property paid or delivered by the Escrow Agent pursuant to the provisions
hereof.  In no event shall the Escrow Agent be liable with regard to the
financial stability of any banking institution with which it deposits such
funds.
 
3.3           The Escrow Agent shall have the right to assume, in the absence of
written notice to the contrary from the proper person or persons, that a fact or
an event by reason of which an action would or might be taken by the Escrow
Agent does not exist or has not occurred, without incurring liability for any
action taken or omitted, in good faith and in the exercise of its own best
judgment, in reliance upon such assumption.
 
3.4           From time to time on and after the date hereof, EMed, Company and
Sellers shall deliver or cause to be delivered to the Escrow Agent such further
documents and instruments and shall do or cause to be done such further acts as
the Escrow Agent shall reasonably request (it being understood that the Escrow
Agent shall have no obligation to make any such request) to carry out more
effectively the provisions and purposes of this Escrow Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.
 
C.           REPRESENTATIONS AND WARRANTIES OF SELLERS AND COMPANY
 
Sellers and Company hereby represent and warrant to EMed that, as of the date
hereof, the following statements are true and correct, except as to statements
in Sections C.2 and C.3 which are made only by Sellers who own the Shares with
respect to which the statement is made.
 
1.           Corporate Status.
 
Company is (a) duly organized, validly existing and in good standing under the
laws of Switzerland; (b) has full corporate power to own all of its properties
and carry on its business as it is now being
 
 

 Page 3 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

conducted; and (c) is qualified to do business in each of the jurisdictions in
which it operates and the character of the properties owned by Company or the
nature of the business transacted by Company does not make qualification
necessary in any other jurisdiction or jurisdictions.
 
2.           Authority to Sell.
 
Sellers have full right, power and authority to sell, transfer and deliver the
Shares owned by such Seller to EMed in accordance with the terms of this
Agreement, and otherwise to consummate and close the transaction provided for in
this Agreement in the manner and upon the terms herein specified.
 
3.           Ownership of Shares.
 
All of the Shares of Company are owned by Siyar, Pure, Total, Wistals, Vela, van
Buuren and Sec Attorneys.  Sellers hold such Shares free and clear of all liens,
claims, debts, encumbrances and assessments, and any and all restrictions as to
sale, assignment or transferability thereof.  Sellers have full right, power and
authority to sell, transfer and deliver Shares owned by said Seller and the
certificates therefor, sold hereunder, to EMed in accordance with the terms of
this Agreement, and otherwise to consummate and close the transaction provided
for in this Agreement in the manner and upon the terms herein specified.
 
D           REPRESENTATIONS AND WARRANTIES OF EMED
 
EMed hereby warrants and represents to Sellers and Company that, as of the date
hereof, the following statements are true and correct.
 
1.           Corporate Status.
 
EMed is a duly organized, validly existing and will be in good standing under
the laws of the State of Nevada on the date of Closing.  Copy of current status
of EMed is attached as Exhibit B hereto and incorporated herein by reference.
 
2.           Financial Statements.
 
Prior to the date of Closing, EMed shall deliver to Company internal financial
statements as of December 1, 2011, and said internal financial statements,
including the related notes and explanatory notes, present fairly the financial
position of EMed at the date thereof in conformity with generally accepted
accounting principles.
 
 

 Page 4 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

3.           Assets and Liabilities.
 
3.1           Assets
 
At closing EMed shall have no assets.
 
3.2           Liabilities
 
At closing EMed shall have no liabilities other those owed to governmental
agencies including the U.S. Internal Revenue Services a copy of which is listed
in Exhibit C attached hereto.
 
4.           Capital Structure.
 
EMed (a) is authorized by its charter and applicable law to issue Fifty Million
(50,000,000) Common Stock, $0.001 par value of which Forty Two Million Five
Hundred Thirteen Thousand Four Hundred Fifteen (42,513,415) Common Stock $0.001
par value are issued and outstanding among approximately Nin Hundred Eighty Four
(984) shareholders all of which such shares are fully paid and non-assessable;
(b) does not have authorized, issued or outstanding any preferred shares,
subscription, option, warrant, conversion or other rights to the issuance or
receipt of shares of its capital stock except as set forth herein; (c) has all
voting rights vested exclusively in the presently issued and outstanding capital
stock; and (e) does not have any outstanding bonds, debentures or other similar
evidences of indebtedness.
 
5.           Litigation.
 
5.1           Emed was subject to a lawsuit titled Complete Investment
Management Ltd. v. E Med Future Inc. etal in the Courts of Common Pleas for
Franklin County Ohio case No. 06 CV 01119.  Said case has been settled on
December 6, 2011 as part of this Acquisition Agreement for 1,000,000 newly
issued shares post 10 to 1 reverse split and subject to this Acquisition
Agreement closing.  Copy of said Settlement Agreement is attached as Exhibit E
and incorporated herein by reference.
 
5.2           Emed was a subject to a lawsuit titled Ohio State Bureau Workers
Compensation v. E Med Future, Inc. in the Courts of Common Pleas for Franklin
County Ohio case No. 06 JG 027173.  Said case is active and judgment was entered
on August 30, 2006.
 
 

 Page 5 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
5.3           Emed was a subject to a lawsuit titled Ohio State Department of
Taxation v. E Med Future, Inc. in the Courts of Common Pleas for Franklin County
Ohio case No. 08 JG 011553.  Said case is active and judgment was entered on
March 28, 2008.
 
5.4           Emed was a subject to a lawsuit titled Safe Medical Solutions LLC
v. E Med Future, Inc., etal in the Courts of Common Pleas for Franklin County
Ohio case No. 06 CV 009757.  Said case was dismissed by Safe Medical on April
29, 2008 as part of a settlement agreement executed on January 20, 2008 a copy
of which is attached as Exhibit F and incorporated herein by reference.
 
5.5           EMed is not a party to any pending or to its knowledge threatened
suit, action, proceeding, prosecution or litigation nor to the knowledge of EMed
is there any threatened or pending governmental investigation involving EMed or
any of its operations, including inquiries, citations or complaints by any
federal, state or local administration or agency.
 
6.           Truth of Representation.
 
No representation by EMed made in this Agreement and no statement made in any
certificate or schedule furnished in connection with the transaction herein
contemplated contains or will contain any knowingly untrue statement of a
material fact or knowingly omits or will omit to state any material fact
reasonably necessary to make any such representation or any such statement not
misleading to a prospective purchaser of the EMed Shares.
 
E.           CONDITIONS PRECEDENT TO CLOSING
 
All obligations under this Agreement are subject to the fulfillment of each of
the following conditions, in addition to the fulfillment of any and all other
conditions set forth in this Agreement:
 
1.           Reinstate EMed in the State of Nevada.
 
Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall
reinstate EMed in the State of Nevada including appoint a resident agent in the
State of Nevada.
 
2.           Appoint of new Transfer Agent.
 
Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall
appoint Standard Registrar & Transfer Company, Inc. of Draper, Utah as the new
transfer agent of EMed.
 
 

 Page 6 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

               3.           Amend the Articles of Incorporation of EMed.
 
Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall
amend its Articles of Incorporation by approving:
 
3.1           Ten to One (10:1) reverse split of all existing Shareholders.
 
3.2           Increase the authorized common shares from Fifty (50,000,000)
million to Two Hundred (200,000,000) million.
 
3.3           Change the name of EMed to Acem Holdings, Inc.
 
4.           Spinoff of all existing businesses.
 
EMed shall spinoff its subsidiary E Med Sub, Inc. a Nevada corporation and any
and all other existing assets and operations of EMed prior to or immediately
after closing.
 
5.           Settle other existing debts.
 
Prior to the Closing Date, Escrow Agent on behalf of Company and EMed shall
negotiate and settle all other existing debts of EMed for newly issued shares of
EMed whereby at closing no more than Six Million (6,000,000) common shares post
ten to one reverse split are issued and outstanding to all shareholders other
than Sellers.
 
6.           Corporate Action.
 
Prior to the Closing Date, the Shareholders and Board of Directors of the EMed
shall have duly adopted resolutions to the same effect with respect to the
aforesaid matters.
 
7.           Directors and Executive Officers.
 
At Closing, Donald Sullivan and Ron Alexander shall resign, and Frans van Rijn
shall be elected to the Board of Directors and serve as its Chief Executive
Officer and Richard Fokker shall be elected to the Board of Directors and serve
as its Chief Financial Officer.
 
F.           CLOSING
 
The closing under this Agreement (the "Closing") and all deliveries hereunder
shall take place at the office of the SEC Attorneys, Two Corporate Drive, Suite
234, Shelton, CT 06484, on December 31, 2011 or such other date as shall be
agreed upon by all the parties ("the Closing date").
 
 

 Page 7 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

G.           POST CLOSING PROVSIONS
 
After Closing in accordance with Paragraph F above, Lexicon will do the
following:
 
1.           Audits.
 
After closing EMed will engage an auditor to complete the audit of EMed for
December 31, 2008, the reviews for March 31, 2009, June 30, 2009, and September
30, 2009, the audit for December 31, 2009, the reviews for March 31, 2010, June
30, 2010, and September 30, 2010, the audit for December 31, 2010, the reviews
for March 31, 2011, June 30, 2011, and September 30, 2011, and the audit for
December 31, 2011.
 
2.           SEC Filings.
 
After closing EMed will prepare and file the Form 8-K notifying the Sec of the
completion of the acquisition and file upon the completion of the required
financial statements by its auditors the Form 10-K for December 31, 2008, the
Forms 10-Q for March 31, 2009, June 30, 2009, and September 30, 2009, the Form
10-K for December 31, 2009, the Form 10-Q for March 31, 2010, June 30, 2010, and
September 30, 2010, the Form 10-K for December 31, 2010, the Form 10-Q for March
31, 2011, June 30, 2011, and September 30, 2011, and the Form 10-Q for December
31, 2011.
 
3.           FINRA Filings.
 
After closing EMed will obtain a new Symbol from FINRA, EMed shall file a Form
15c-211 to become trading on the OTC Bulletin Board.
 
G.           GENERAL PROVISIONS
 
1.           Survival of Representations, Warranties and Covenants.
 
Unless otherwise expressly provided herein, the representations, warranties,
covenants, indemnities and other agreements herein contained shall be deemed to
be continuing and shall survive the consummation of the transactions
contemplated by this Agreement.
 
2.           Diligence.
 
The parties hereto agree that each shall with reasonable diligence proceed to
take all action which may be reasonably required to consummate the transaction
herein contemplated.
 
 

 Page 8 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
3.           Waivers.
 
Each party hereto may:
 
3.1           Extend the time for performance of any of the obligations of the
other party;
 
3.2           Waive in writing any inaccuracies in representations and
warranties made to it contained in this Agreement or any schedule hereto or any
certificate or certificates delivered by any of the other parties pursuant to
this Agreement; and
 
3.3           Waive in writing the failure of performance of any of the
agreements, covenants, obligations or conditions of the other parties herein set
forth, or alternatively terminate this Agreement for such failure.
 
4.           Non-Waiver.
 
The waiver by any party hereto of any breach, default, inaccuracy or failure by
another party with respect to any provision in this Agreement or any schedule
hereto shall not operate or be construed as a waiver of any other provision
thereof or of any subsequent breach thereof.
 
5.           Further Assurances.
 
Each party hereto agrees to execute such further documents or instruments,
requested by the other party, as may be reasonably necessary or desirable to
effect the purposes of this Agreement and to carry out its provisions, at the
expense of the party requesting the same.
 
6.           Entire Agreement.
 
This Agreement constitutes a complete statement of all the arrangements,
understandings and agreements between the parties, and all prior memoranda and
oral understandings with respect thereto are merged in this Agreement. There are
no representations, warranties, covenants, conditions or other agreements among
the parties except as herein specifically set forth, and none of the parties
hereto shall rely on any statement by or on behalf of the other parties which is
not contained in this Agreement.
 
 

 Page 9 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
7.           Governing Law.
 
Irrespective of the place of execution or performance of this Agreement, it
shall be governed by and construed in accordance with the laws of the State
of Nevada applicable to contracts made and to be performed in the State of
Nevada, and cannot be changed, modified, amended or terminated except in
writing, signed by the parties hereto.
 
8.           Benefit and Assignability.
 
This Agreement shall bind and inure to the benefit of the parties hereto and
their respective legal representatives, successors and assigns, provided,
however, that this Agreement cannot be assigned by any party except by or with
the written consent of the others.  Nothing herein expressed or implied is
intended or shall be construed to confer upon or to give any person, firm or
corporation other than the parties hereto and their respective legal
representatives, successors and assigns any rights or benefits under or by
reason of this Agreement.
 
9.           Approval of Counsel.
 
The form of all legal proceedings and of all papers and documents used or
delivered hereunder, shall be subject to the approval of counsels to EMed,
ompany and Sellers.
 
10.           Costs.
 
Company shall bear the costs and expenses of the transaction.
 
11.           Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Agreement.
 
12.           Notices.
 
Any notices and other communications under this Agreement shall be in writing
and shall be considered given if delivered personally or mailed by certified
mail to the party, for whom such notice is intended, at the address indicated
below (or at such other address as such party may specify by notice to the other
parties hereto).
 
 

 Page 10 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
Sellers:
Siyar Holding AG
Oberneuhofstrasse 6
6340 BAAR, Switzerland
Officer: M.C. Fokker


Pure Earth Holdings LTD
Andrea Araouzou 38
4th floor, Flat/Office 401
1076, Nicosia Cyprus
Officer: Monterey Exec. LTD


Total invest international BV
lange stammerdijk 31
1109 BL Amsterdam
Netherlands
Officer: J.M. Erkelens


Wistals Investmens Group AG
Oberneuhofstrasse 6
6340 BAAR
Switzerland
Officer: E.B.H.G. Meijers


Vela Heleen Holding GMBH
Oberneuhofstrasse 6
6340 BAAR
Switzerland
Officer: M.C. Fokker


A van Buuren
lange stammerdijk 31
1109 BL Amsterdam
Netherlands


Sec Attorney, LLC
2 Corporate Drive, Suite 234
Shelton, CT 06484
Member: Jerry Gruenbaum, Esq.


EMed:


E Med Future, Inc.
208 North Clay Street
Millersburgh, Ohio 44654
Attn; Don Sullivan
 
 

 Page 11 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
13.           Headings.
 
The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.
 
14.           Further Action.
 
Any further action required or permitted to be taken under this Agreement,
including giving notices, executing documents, waiving conditions, and agreeing
to amendments or modifications, may be taken on behalf of a party by its Board
of Directors, its President or any other person designated by its Board of
Directors, and when so taken shall be deemed the action of such party.
 
IN WITNESS WHEREOF, the parties hereto have respectively executed this Agreement
the day and year first above written.
 
E MED


E Med Future, Inc.




By: /s/Donald Sullivan___________________
Donald Sullivan, Chief Executive Officer,
Chief Financial Officer & Director




SELLERS


Siyar Holding AG




By: /s/M.C. Fokker______________________
M.C. (Richard) Fokker, Managing Director




Pure Earth Holdings LTD




By: /s/Monterey Exec_____________________
Monterey Exec. LTD




Total invest international BV




By: /s/J/M. Erkelens______________________
J.M. Erkelens
 
 

 Page 12 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

Wistals Investments Group AG



By: /s/E.B.H.G. Meijers____________________
E.B.H.G. Meijers



Vela Heleen Holding GMBH



By: /s/M.C. Fokker_______________________
M.C. (Richard) Fokker
 


_/s/J.M. Erkelens________________________
A van Buuren
Signed by J.M. Erkelens by power of Attorney



Sec Attorneys, LLC



By:_/s/Jerry Gruenbaum____________________
Jerry Gruenbaum, Esq.




The Company


ACEM Madencihlik LTD


By:_/s/M.C. Fokker________________________
M. C. (Richard) Fokker, Managing Director




ESCROW AGENT



By:_/s/Jerry Gruenbaum_____________________
Jerry Gruenbaum, Esquire
 
 

 Page 13 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

Exhibit A
Schedule of Company shareholders


 

 Shareholder   EMed Shares            Siyar Holding
AG                                                                              
  59,000,000             Pure Earth Holdings
LTD                                                                            
    14,750,000             Total invest International BV     14,750,000        
    Wistals Investments Group
AG                                                                              
  14,750,000             Vela Heleen Holding GMBH     14,750,000             A
van
Buuren                                                                             
    1,000,000             Sec Attorneys,
LLC                                                                             
    1,000,000                       Total     120,000,000            

 
 

 Page 14 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 

Exhibit B
E MED FUTURE, INC.
 

Business Entity Information        Status:  Revoked  File Date:  3/14/1990
 Type:  Domestic Corporation  Entity Number:  C2197-1990  Qualifying State:  NV
 List of Officers Due:  3/31/2008  Managed By:    Expiration Date:    NV
Business ID:  NV19901015007  Business License Exp:  

 
 

 Registered Agent Information        Name:  NEVADA CORPORATE SERVICES, INC.
 Address 1:  8883 WEST FLAMINGO ROAD, SUITE 102  Address 2:    City:  LAS VEGAS
 State:  NV  Zip Code:  89147  Phone:    Fax:    Mailing Address 1:    Mailing
Address 2:    Mailing City:    Mailing State:    Mailing Zip Code:        Agent
Type:  Noncommercial Registered Agent      View all business entities under this
registered agent      

 
 

 Financial Information        No Par Share Count:  0  Capital Amount:
 $50,000.00  Par Share Count:  50,000,000.00  Par Share Value:  $0.001

 
 

 Officers      Include Inactive Officers          Director -  RONALD ALEXANDER  
   Address1:    Address 2:    City:    State:  OH  Zip Code:    Country:  
 Status:    Email:            Secretary -  RONALD ALEXANDER      Address1:  
 Address 2:    City:    State:  OH  Zip Code:    Country:    Status:    Email:  
         Treasurer -  DONALD SULLIVAN    

 Address 1:  34 SOUTH CLAY ST  Address 2:    City:  MILLERSBURG  State:  OH  Zip
Code:  44654  Country:    Status:  Active  Email:            President -  DONALD
SULLIVAN      Address 1:  34 SOUTH CLAY ST  Address 2:    City:  MILLERSBURG
 State:  OH  Zip Code  44654  Country:    Status:  Active  Email:  

 
 

 Page 15 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
Exhibit C
Liabilities




 
 

 Page 16 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 


 
Expert assessment of the manganese deposit
 
„Azikan/Jazibasi No. 200807985“
 




[manganese.jpg]






 
 
Zurich, October 2011
 


 
EMCP AG, Geigergasse 6, CH-8001 Zurich, Switzerland
 
 
 

 Page 17 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
 
Table of contents


1              Introduction
2              Analysis of the mining law situation
2.1              License to explore the field of raw materials
2.2              Location of the authorization field


3              Geological - mineralogical assessment
3 1              Deposit analysis
3 2              Mineralogical and geochemical characterization


4              Estimation of the deposit contents


5              Economic mining assessment of the exploration expenses for the
first 12 years
5.1              Assessment of workability
5.2              Required removal of ore
5.3              Storage and quality assurance of the ore
5.4              Economic mining considerations
5.4.1              Anticipated mining revenues
5.4.2              Anticipated mining costs
5.4.2.1              Production Costs
5.4.2.2              Overhead costs
5.4.2.3              Extraordinary expenses
5.4.2.3.1  Depreciation cost of technical equipment (technical costs)
5.4.2.3.2  Amortization of the deposit-related and setup costs
5.4.2.3.3  Remediation provisions
5.4.3.              Financing of the company
5.4.4              Mining income


6              Determination of the cash value of the deposit


7              Recommendations for further deposit processing


8              Annex directory
 
 

 Page 18 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
1.   Introduction


Turkish company ACEM MADENCIHLIK LTD. (hereinafter “ACEM”) acquired from the
Turkish state authorities a surface of 490 ha authorized for the exploration of
raw materials at the location of Adiyaman - Merkez - Azikan (Yazibasi). This
investigation surface obviously contains manganese stocks that the company ACEM
would like to exploit.


For the preparation of the mining permit and to substantiate the basic decision
how to carry out the exploration, company EMCP AG in Zurich, Switzerland, was
commissioned to complete the first thorough investigation of this deposit with
the following duties:
 
1. Analysis of the mining law situation
 
2. Geological surface assessment
 
3. Mineralogical investigation of bed samples
 
4. Evaluation of the deposit contents
 
5. Economic mining assessment of the first 12 years
 
6. Estimation of the cash value of the deposit
 
7. Statement about recommendations for the future deposit processing


EMCP AG started on this project in the middle of August, 2011 and completes the
order with the presentation of this expert assessment.


2. Analysis of the mining law situation


2.1 Authorized field for the exploration of raw materials


Field with the registration number 3189304, mapped by the MAGGOTS ISLERI
GENELMÜDÜRLÜGÜ in 1963, includes a surface of 490 ha licensed for the
exploration of raw materials.


This surface lies in the district Adiyaman, in the county of Merkez, in the
north of the village Azikan (Yazibasi) and has the approval number 200807985.
This 5-year exploration permit was issued on August 15, 2008, and expires on
August 15, 2013 (see Annexes 1 and 2).


During this period ACEM is authorized to carry out all operations connected with
the exploration of raw materials, i.e. geological investigations, sampling of
raw materials for laboratory analyses, mirror investigations with a bagger,
exploration drillings, electromagnetic measurements, and mine surveyor
measurements. A special permit from Turkish authorities is required to fly over
and carry out airborne measurements.


Before the investigation permit expires ACEM has the option to request an
extension of the exploration permit, or to apply for a new exploration permit
for a smaller surface area and for a mining permit for the deposits found in
this area.


2.2 Location of the field included in the exploration permit


The deposit is located in a mountainous area accessible via a paved road from
Adiyaman to
 
Azikan / Yazibasi and from there via a mountain trail (see Annexes 3 and 4).


The permit area lies between 1’700 m and 1’990 m above sea level NN in
non-forested mountainous terrain with a scree horizon characterized by very
slight plant coverage and animal presence. There are very few trails in the area
and during  the winter months (December through April) difficult to reach.L
 
 
 

 Page 19 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
The area has adequate water resources in many places and is not subjected to
neighborly influences or constraints. In the next few years no restrictions
related to immissions and emissions-are to be expected or feared. Neither noise
nor technique-related emissions nor hydrological and ecological considerations
are expected to be an obstacle to mining operations.


3. Geological and mineralogical assessment


3.1 Deposit analysis


The deposit is a classic mountain slope deposit, on the surface of which
minerals are visible, probably originating from lenses. The deposit is still
undisturbed.


A detailed statement regarding the underground and the ore expansions depends on
the results of future supportive mirror investigations and exploratory
drillings.


The deposit was examined by EMCP AG on three different dates, the GPS
coordinates of
 
sites of mineral finds were mapped, handpieces collected, and composite samples
prepared for further laboratory investigations. The location of those sites
within the limits of the authorization field is documented in Annex 5.
Representatives of ACEM were present during all three surveys (see photos in
Annex 6).


The size of the deposit was mapped based on optically recognizable expansions of
raw materials deposits and the expansion verified and calculated using a CAD
system (see Annex 7).


The minerals found are mountain-integrated manganese ores and in one find iron
ores.


These rocks and ore samples were geochemically assessed as a mixture consisting
primarily of silicates associated with carbonates, showing clear signs of
hydrothermal-metasomatic overprint. The high ratios of Si/Al and Mn/Fe and the
average non-ferrous metal values correspond to the occurrences of hydrothermal
manganese deposits from Cayirli [Öztürk, 1997]. The deposits are likely to
include multiple lens-like ore bodies of small size with a depth difficult to
estimate, which formed in hydrothermal discharge and circulation areas.
Consequently there is a high risk premium associated with the determination of
the deposit content.
 


In 1997 Öztürk classified the Anatolian hydrothermal manganese deposits as
hydrogenetic and rare diagenetic manganese deposits. They come in the form of
lenses and smaller ore deposits in ophiolite melanges of suture girdles and are
usually associated with radiolarian pebble rocks. This description corresponds
with the picture emerging for the deposits analyzed here.


3.2 Mineralogical and geochemical characterization


The samples of the manganese ore consist of half-metallic, dark gray,
fine-veined, matted masses with minor amounts of bright veinstuff (whitish to
pinkish-brownish). The samples were oxidic manganese ores, which occur
irregularly, but often fissure-bound and with siliceous veinstuff
(quartz-chalcedony-Hornstein), coalesced with sulphate (barite) and carbonate
(calcite) [see Report no. 11 013 by Erz und Stein].


The average densities ranged from 3.7 to 3.9 (see Annex 8).


The determination of the manganese content showed ore grades between 38 and 72
%, with an iron content between 0.04 and 0.58 % (see Annexes 9 and 10).
 
 

 Page 20 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
Only sample no. 11 from the lower part of the deposit sub-area D (see Annexes 7
and 10) has low manganese levels, but an iron content of 64%. This phenomenon
should be examined again during a further geological exploration and confirmed.


The XRD patterns of the ore samples for the material flow analysis (Annex 11)
and the ore samples analyzed in mixture with aqua regia and as molten salts (see
Annex 12) revealed higher levels of Ba, Ca and Si. The intrinsic contents of the
deposit <re 2.6 % for Ba, 0.7% for Va, as well as other trace minerals and
nonferrous metals of potential interest. These values await confirmation with
further in-depth analyses in order to determine exploitation potentials. The low
phosphorus content observed in all samples will have a positive impact on
 
the future exploitation of the ores.


The manganese ore samples reported here can be characterized as well suited for
 
metallurgical uses. An average grade of over 40 % and a density of 3.75 g/cc can
be assumed.


4. The estimation of the reservoir contents


Based on the sites of finds depicted in Annexes 5 and 7 the deposit was divided
into areas (see Annex 13) and the ore content in each area was determined. The
multiplication of the surface area with the apparent power of the visible
portion of the expansion in height/depth yielded
 
the volume of ore-enriched raw materials in the rock mass. Based on the
geological- mineralogical analysis and on comparison with other Anatolian
occurrences of manganese deposits the calculation of contents for the estimated
ore volume was corrected with a 90 % risk deduction. Multiplication by the
average density value of 3.75 g/cc yields the estimated quantity of ore expected
in the subfields A through D and of the entire field (see Annex 7):
 
- Sub-area A1                                     432.0 Tt
 
- Sub-area B                                  1’606.5 Tt
 
- Sub-area C                                  8’550.0 Tt
 
- Part D area                                  2’246.4 Tt
 
- Total field                                12’834.9 Tt.
 
Based on an annual production of 60 Tt this corresponds to a duration of
operation of around 214 years.


5.  Economic evaluation of the exploration expenses for the first 12 years


5.1 Assessment of workability


For the future economic mining model EMCP AG started from an assumption for the
average monthly production of 5’000 t per month, i.e. 60,000 tons per year.


The hillside situation of the deposit allows open pit mining (see Annexes 3 and
13).


The minig waste to ore relationship was estimated to be 3:1. Therefore, the
resulting required device configuration has to be laid out for a total yearly
volume of 100’000-120’000 m³ (mining waste and ore) (Annex 14)


The preparatory work for the mining operations requires expansion of the route
from the mine to the nearest paved road (about 8 km length) and of the road to
Yasibasi (length 5.7 km) (Annexes 15 and 16).
 
 

 Page 21 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
5.2 Required removal of ore


The transport of the extracted ore by truck requires the expansion of routes to
the paved road and from there to the location of storage, entry of quantities,
and delivery (EXW site).


Ore trading will be carried out from there, either with container-trucks or by
rail for shipment to Mersin and Iskenderun (FOB locations). The transport of the
ore requires:


- 10 truck loads of 23 tonnes each on 22 working days per month.


To determine the freight routes the location of paved roads and of mining roads
was investigated. The nearest railway stations are either in Gölbasi or in
Dogansehir.


The transport route from the mine to Yasibasi (5.7 km-distance offroad), then to
Adiyaman (distance 28.4 km on paved road) and then to Gölbasi (distance 63 km on
paved road) is 97.1 km long (see Annexes 15, 16 and 17).
 
The transport route from the mine to Sarikaya (8.0 km-distance offroad), thento
Dogansehir (distance 37 km on paved road) is 45 km long. Here the 8 km offroad
portion has to be expanded to a mining road (see Annex 15, 16 and 18).


The transport route from the mine to Uzunköy (6.4 km-distance offroad), then to
Dogansehir (distance 35.3 km on paved road) is 41.7 km long. Here there are only
6.4 km offroad to expand to a mining road (see Annexes 15, 16 and 19).


It is advisable to expand the transport route via Uzunköy to Dogansehir and to
transport the ore to the storage location there by container trucks.
 
The length of the road transport from Adiyaman to Mersin amounts to 437 km, the
one from Dogansehir to Mersin 425 km, and toe one from Gölbasi to Mersin 359 km.
Although the roads are suitable for those transports and enough gas stations can
be found along the way, the high fuel prices clearly favor railway transport.


5.3 Storage and quality assurance of the ore


The situation in the Iskenderun port only allows for storage and shipment of
bulk ore, while the port in Mersin offers a container-based ship-loading
facility. Due to the high storage costs and the low storage security on the one
hand, and due to the requirement to deliver to customers a guaranteed ore
quality, on the other hand, it is essential to set up a controlled and monitored
storage location.


Therefore, ACEM rented a separate stockpile in Dogansehir, near the railway
loading station, can be rented, where the ore quality can be checked and the
different qualities sorted and, after review by an independent, internationally
accredited ore examiner, loaded in containers, sealed, and conveyed.
 
This site is to be enclosed within a security fence, equipped with a central
monitoring system and video cameras, and supervised by security personnel (two
persons, 3 shifts per day).


In addition to a chemist and laboratory, the facility must be manned with two
warehouse workers and a logistician. The operations require a container crane, a
wheel loader with high- performance blade and balance system, a shunting truck,
a basic set of containers and a truck scale at the entrance.


Furthermore, a computer network for the sales of ore and for inventory
monitoring, and a laboratory for qualitative ore analyses are required (see
Annexes 14, 20 and 21).
 
 

 Page 22 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
In the storage area it would make sense to set up the sales division and the
central laboratory, both of them including staff.


5.4 Economic mining considerations


5.4.1 Anticipated mining revenues


During the first year the following steps will be carried out: (i) completion of
the mining plan, (ii) acquisition of mining rights for at least 20 years, (iii)
road building to an from the deposit location, (iv) preparation of the company
grounds, and then (v) disposal of the waste materials from the ore extraction.


Since these operations will require about 6 months, the annual output of the
first year was calculated with 30’000 tons of ore.


During the second year, the annual output was calculated with 45’000 tonnes of
ore, taking into account a 3-month tailings disposal period, chiefly during
winter time. The full planned annual production of 60’000 tonnes will be reached
during the third year of production and remain at this level the following
years.


The price of manganese ore is not yet traded on international markets. The
current customers/ clients are mainly the processing and smelting works, and
prices are subject to case-by-case negotiations.


As experience has shown, ore prices correspond to approximately 25 to 30 % of
the goods prices and last year’s price of bullion ferromanganese amounted to
about 1’050 to 1’100  €/t (see Annex 22). Therefore, with 45% Mn content, ore
prices from 260, €/t can be assumed. Based on those figures for price and
volume, revenue expectations for 12 years were calculated (see Annex 22).


5.4.2 Anticipated mining costs


The revenue situation was confronted with the costs for a concession period of
12 years
 
(Annex 23).


The costs were divided into three cost groups: "production costs", "overhead
costs" and "extraordinary expenses". This assignment was made from the
perspective of cost efficiency and not from a business economic perspective.


Considerations about the influence of price increases due to inflation and of
increases of wage costs were left aside in this assessment, in view of the fact
that shortages on ore markets in the near future will drive ore prices upwards.
In a period of unstable markets, future prices of commodities can no longer be
derived from tendencies in the past.


5.4.2.1 Production Costs


The production costs include:
 
-
The costs of transporting waste, amounting to 12 €/m3, including dredging costs of € 2.50
 
€/m3, 4,50 €/m3 crushing jobs, € 2.50 €/3mfor bulldozer works and 2.50 €/m3 for
mass transportation.
 
 
- The fuel costs for 8 extraction devices at a diesel price per liter between
1.80 € and 2.20 € (current Turkish market prices).

 
- Personnel costs, which are listed in Annex 20. The monthly wages and salaries,
based on the
 
Turkish market prices which include pension and health insurance costs as a
surcharge of
 
 

 Page 23 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
20 %. A wage increase over the years was not taken into account for the reasons
mentioned above.
 
 
- The production costs also include the annual mining rate, which is to pay to
the former owners and to the government for the mining rights and their renewal.
These costs were included as rent deposit, valued at € 5,000 per motnh.

 
- Repair and maintenance costs, which were set at 2 % of annual profit.
 
 
- The surveillance and security costs, which were valued at 6’000 € per month,
including all the security measures during transportation from the mine to the
port and monitoring of safe shipments.

 
 
- Costs of quality control by certification bodies to ensure that customer
requirements are met, at 8,000 € per month including costs of external
lbaoratories. The internal laboratory costs are included in the personnel costs
(see Annex 20) and in the investment costs, respectively (see Annex 14). The
costs of the ore storage location (rental and maintenance) are included in the
production costs (see Annex 23) and in the third-party costs, respectively (see
Annex 21).

 
 
- The transport costs of Adiyaman to Mersin by truck currently amount to 28 €/t,
and are roughly equivalent to those from Doganzehir to Mersin. Container loading
by the Turkish State Railways, or negotiating with local logistics companies
will lead to savings, because currently many empty trips to Mersin take place to
carry the goods from the port into the country. To add to this price are the
transport costs come from the mine to the storage location. Overall,
transportation costs were calculated with 50 €/t FOB.

 
 
- Insurance costs, as the sum of all insurance costs, including those to insure
the value of goods, were valued at € 10,000 per month.

 
 
- Freight charges, including fuel and costs for car insurance were calculated
for the imputed vehicle fleet of 3 pickup and 2 Jeep, at € 5’250 pre month.

 
- Port storage costs and handling fees in Mersin, at 8 €/t.


5.4.2.2 Overhead costs
 
To be added to this cost group are (see Annexes 21 and 23:
 
- Office expenses
 
- Auditing and accounting costs
 
- Contractors costs
 
- Travel expenses
 
Remark: As ACEM representatives pointed out that they would hand over the
extraction operations and also the transport operations to the storage location
in Dogansehir to one mining contractor, were the corresponding contractors and
travel costs included in Annex 23, together with travel expenses of ACEM.


5.4.2.3 Extraordinary expenses


The group of “Extraordinary expenses” include the following three types of
costs:


5.4.2.3.1 Depreciation costs of technical equipment (technical costs)


The depreciation of machinery inventory was made according to Central European
standards, although international depreciation calculations assume a longer
service life. The former method of calculation was selected to conform to a
conservative approach and to ensure faster capital repayment.
 
 

 Page 24 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
Amortization of the deposit-related and setup costs


Economic mining rules hold the amortization of a deposit to be one of the key
duties of planning mining provisions. Other provisions include those for
reclamation and for restoration
/ rehabilitation of mining sites.


While in ordinary business processes factory buildings and workshops can be
reused after stopping one line of production, operations in the mining business
definitively stop after all
 
the raw materials were extracted. Therefore, provisions must be accrued during
the lifetime of a mining deposit to enable the purchase of a new deposit,
ideally as a reserve deposit even during the lifetime of the first deposit.


The acquisition of the ACEM deposit, due to its size and ore contents, was
booked with a purchase price of € 1 million with an amortizationtime of more
than 25 years (in line with standard mining calculations).


Setup costs include those for the construction of mining roads required to reach
the pit area, for the preparation/organization of the mine shape, and the
initial costs of the mining plan.


Construction of mining roads was budgeted with 35,000 €/km of new track, i.e. a
total of €
 
500,000 for the project, with depreciation over 3 years. In later years the road
maintenance costs were included in the ongoing maintenance costs.


The cut of the mine shape with mine tailings and the removal of the overburden
was estimated at 500 T€ (about 27’000 m³), with amortization over5 years.


Mining planning, in contrast to regular business processes, is a process which
monitors not only the usual forward planning, but also accompanies the
permanently control of this plan in the operational process according to current
legal regulations. This control regarding
operating plans and future “recultivation” has to extend over the term of the
deposit’s lifetime
 
to include reclamation and rehabilitation of the site. This multi-layered
"continuous planning" process has to be submitted at the beginning of mining
operations and the ensuing costs were therefore included in setup costs. This
complex planning is estimated at about 8% of the total investment and was
calculated here with 400’000 € nad amortization over 10 years.


5.4.2.3.3 Remediation provisions


Remediation provisions are a legal obligation in all modern countries with a
mining industry. They are used to restore mining sites to become reusable and
reintegrated into the landscape as natural environments.


In this project they were calculated at 1.5 % of annual revenues and are an
essential pillar of the community provision, when the flow of revenues stops at
the end of the mining
 
operations, but landscape restoration work starts on a large scale and must be
paid for. Since a mining company can go into bankruptcy for a variety of
reasons, these provisions have to be accrued from the beginning and kept in
separate custody. In an insolvency case they are transferred to the company
liquidator, who has to keep the remediation process going on and cannot use the
money as part of the bankruptcy assets. If mining operations continue under a
different company, then this money has to be transferred into their remediation
provisions. In Germany, for example, the federal mining law takes that course
and also identifies the managing director of the company as the person
responsible for the provisions, even after he has left the company.
 
 
 

 Page 25 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
5.4.3. Financing of the company


Since the client is a company with multiple shareholders, and investments (see
Annex 14) must be financed by borrowed capital, it was assumed that the
investments, after a first, debt service- exempt year, will be repaid over 11
years in equal installments. It was also assumed that an annual interest of 8 %
be levied on the borrowed capital remaining in the company and paid to the
lender.
 


5.4.4 Mining income


With an annual production of 60’000 tons and taking into account the assumptions
mentioned above, yearly mining income is expected to range between 3.9 and 4.7
million € before tax and cash flow between 5.0 and 5.3 million € (see Anex 23).


With an assumed tax rate of 25.0 % a net profit from 2.9 to 3.5 million € / year
after taxes and an internal cash flow from 4.0 to 4.1 million € / eyar can be
inferred (see Annex 23).


Calculation of the investment payback period based on the profit after tax gives
39 months, or 30 months based on cash flow (see Annex 23).
 


6. The determination of the cash value of the deposit


The evaluation of the deposit, based on the present moment, depends on the
maturity of the deposit (the availability of the ore) and the respective annual
returns achievable from the mining business. In order to assess today future
payments, it is necessary to apply discounting of the future payments at the
time they are due.


Offsetting the sum of all annually discounted earnings against all annually
discounted expenses determines the annual revenues, the sum of which consitutes
the cash value of a deposit.


In the present case the term of the deposit at 60 Tt annual production is about
214 years. Assuming a current discount rate of 5.5 % per year, then the imputed
income, as well as the imputed costs are to be discounted until the time of
their future occurrence, either until the deposit is exhausted, or until the
discounting produces values so low that they become meanigless.


In the present case (see Annex 24) the deposit was discounted over 90 years,
assuming a recurring forward projection as from the 11th to the 12th year of the
economic mining calculation as described under 5.4 (see Annex 23).


The result is a deposit value of 94.8 Mio. €.


On the basis of this result it becomes clear that a reasonable deposit
amortization should end after the 40th year, as the cash value of the deposit
has already reached € 83.1 Mio. Both the future price trends for sales and for
costs are unknowns which do not permit to issue a more detailed and meaningful
prediction.


7. Recommendations for further deposit processing


On the basis of geological and mineralogical studies, the deposit consists of
manganese ore with about 40 % manganese, at a density of about 3.75 g/cc.


The estimated content of the deposite will be 12.83 million tons manganese ore
after correction. With an annual production of 60’000 T, the lifetime reaches
ca. 214 years. It is
 
 

 Page 26 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
already now advisable, after reaching a stable annual production of 60’000 t
ore, to increase the production and purchase additional extraction devices.


The total investment required for the exploitation of the deposit at an annual
production of 60’000 t amounts to 5.4 million €, of which 3.0 million € for
technical investments, 500’000 € for road construction, 500’000 € for the mine
fac ilty and 400,000 € for the accompanying mine planning, as well as a deposit
price of 1 million €.


It is proposed to construct a storage facility in Dogansehir at the train
station and to transport the ore from the mine to Uzunköy.


In the vicinity of this deposit there are reserve fields of manganese and iron
fields, which are calculated in Annex 25 and depicted in Annex 26. It is
recommended to take a closer look at those reserve fields, to request an
exploration permit or a sign joint-use contract, and if necessary to secure
those fields for mining.


The strategic demand for manganese ore for the high-grade finishing of steels
and alloys is expected to increase. Therefore, the results of this first study
support a continuation of the mining operations.


The next recommended steps include an in-depth exploration using mirror
investigations with a bagger, electromagnetic measurements of the field areas,
and exploratory drillings.


The present results underscore that an extensive mine survey of the mapped areas
should be carried out, followed by the generation of a geologic mining model of
the deposit.


In parallel a mining permit for the first area should be requested.


It is also recommended to start preparing for ore trading after establishing a
storage location in Dogansehir. Independently from the mining operations, but in
addition to them, ore trading through purchases from other producers should be
developed.
 
 
 

 Page 27 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 

 EMCP AG  [emcp.jpg]

 
8. Table of Annexes


Annex 1 copy of the award certificate


Annex 2 Location of the approval field in the region Annex 3 Grants field
position in the mountains Annex 4 Accessibility of the authorization field Annex
5 Exploration field sample locations
 
Annex 6 Photo documentation with samples taken


Annex 7 Table coordinates with the deposit


Annex 8 Density determinations of UVR-FIA Institute, Freiberg


Annex 9 Determination of the Mn - content from 06.07.2011; Inst Eurofins,
Freiberg Annex 10 Determination of the Mn - content from 29.09.2011; Inst
Eurofins, Freiberg Annex 11 X-ray diffraction determination; 11 013, UVR-FIA
Freiberg
 
Annex 12 Mn ore analysis using aqua regia; 11105920.4.1; UVR-FIA Freiberg


Annex 13 Presentation of the ore - part of the deposit areas


Annex 14 List of extraction machines needed Annex 15 Table of distances for the
ore transports Annex 16 Transport route from the mine
 
Annex 17 Transport route from Adiyaman to Gölbasi Annex 18 Transport route from
Sarikan to Dogansehir Annex 19 Transport route  fromUzunköy to Dogansehir Annex
20 Table with personnel costs
 
Annex 21 Table of costs for special services and third party services


Annex 22 Table of the ferro-manganese prices from 2010 to 2011


Annex 23 Table of revenue and cost calculation for the first 12 years of
operation


Annex 24 Cash value calculation of the deposit


Annex 25 Calculation of areas and contents of the reserve areas


Annex 26 Presentation of the reserve areas
 
 

 Page 28 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
IN THE COURT OF COMMON PLEAS
FOR FRANLIN COUNTY, OHIO


 

COMPLETE
INVESTMENT                                                                  :  
  MANAGEMENT,
LTD                                                                  :      :  
 Plaintiff,   :    Case No. 06 CV 010019    :    v.  :      :    EMED FUTURE,
INC., et al,    :  Judge Frye    :    Defendants.  :  

 
SETTLEMENT AGREEMENT AND RELEASE


THIS SETTLEMENT AGREEMENT AND RELEASE ("Settlement Agreement'') is entered into
between the Plaintiff, and E Med Future, Inc., one of the above Defendants
(hereinafter "EMed'').


RECITALS


A.  
On or about August 6, 2006, Plaintiff filed the above titled action against the
Defendants seeking the appointment of a receiver and the repayment of a loan
made by the Plaintiff to the Defendant in the amount of $548,000.



B.  
Plaintiff obtained a judgment against Kenneth A. Jackson d/b/a PR Market
Research, one of the Defendants for $381,339.



C.  
On November 22, 2006 Martin Management Services, Inc. was appointed as receiver
for EMed (hereinafter “Receiver”).



D.  
On May 31, 2011, the Receiver filed the Receiver’s Seventh Report and Motion for
Authority to Make Final Distribution and Terminate Receivership.



E.  
On June 16, 2011, the Court signed an Order Authorizing Final Distribution and
Terminating Receivership.



F.  
On July 15, 2011, Plaintiff filed a Motion for Default Judgment against EMed in
the amount of $612,592.88 plus 12% interest from July 1, 2006, plus the costs of
this proceeding.



G.  
To date, the Court has not ruled on Plaintiff’s Motion for Default Judgment
against EMed.

 
 

 Page 29 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
H.  
On July 19, 2011 the above referenced case was terminated by the Court.



I.  
EMed currently has numerous liabilities and no marketable assets.



J.  
EMed as a publicly traded company stopped reporting with U.S. Securities and
Exchange Commission on September 30, 2009 and is currently delinquent in its
filings.



K.  
On September 2, 2011, the U.S. Securities and Exchange Commission obtained a
temporary restarting order and other relief in a civil injunctive action in the
United States District Court for the District of Utah against National Stock
Transfer, Inc. (hereinafter “National”), its owner and its President.



L.  
National has recently been physically locked out of its office by its creditor,
Woodward Capital Partners, LLC, as part of a private state court case.



M.  
National is the transfer agent for EMed, and as a consequence EMed shares are
currently blocked by law from being tradable.



N.  
EMed desires to become a publicly reporting and trading company by acquiring
Acem Madencihlik Ltd, a manganese mining company located in
Adiyaman-Merkez-Azikan (Yazibasi), Turkey in a 95% reverse merger whereby the
owners of Acem would own 95% of EMed after a 10 for 1 reverse stock split.



O.  
Plaintiff and EMed desire to enter into this Settlement Agreement in order to
provide for full settlement and discharge of all claims between them upon the
terms and conditions set forth herein.



AGREEMENT


The parties hereto agree as follows:


1. Release and Discharge


In consideration of EMed's agreement to issue shares in EMed and subject to EMed
acquiring Acem as stated above, the Plaintiff completely releases and forever
discharge EMed, of and from any and all past, present or future claims, demands,
obligations, actions, causes of action, rights, damages, royalties, costs, loss
of services, expenses and compensation which the Plaintiff now has, or which may
hereafter accrue or otherwise be acquired by plaintiff, that is and was the
subject of this action between the parties.
 
 

 Page 30 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
2. Consideration


In consideration of the release set forth above, Defendant hereby agrees to
issue to Plaintiff one million newly issued shares (1,000,000) in EMed after the
above referenced 10 for 1 reverse stock split.


3. Attorneys' Fees


Each party hereto shall bear its own attorneys' fees and costs arising from the
actions of its own counsel in connection with the Demand and this Settlement
Agreement and incurred prior to the date of execution of the Agreement.


4. Warranty of Capacity to Execute Agreement


The Plaintiff represents and warrants that no other person or entity has or has
had any interest in the claims, demands, obligations, or causes of action
referred to in this Settlement Agreement, except as otherwise set forth herein,
and that it has not sold, assigned, transferred, conveyed or otherwise disposed
of any of the claims, demands, obligations, or causes of action referred to in
this Settlement Agreement.


5. Entire Agreement and Successors in Interest


This Settlement Agreement contains the entire agreement between the Plaintiff
and EMed with regard to the matters set forth herein and shall be binding upon
and inure to the benefit of the executors, administrators, personal
representatives, heirs, successors and assigns of each.


6. Representation of Comprehension of Document


In entering into this Settlement Agreement, the Plaintiff represents that it has
relied upon the legal advice of its attorneys, who are the attorneys of its own
choice and that the terms of this Settlement Agreement have been completely read
and explained to it by its attorneys, and that those terms are fully understood
and voluntarily accepted by it.


7. Governing Law


This Settlement Agreement shall be construed and interpreted in accordance with
the laws of the State of Ohio.


8. Additional Documents


All parties agree to cooperate fully and execute any and all supplementary
documents and to take all additional actions which may be necessary or
appropriate to give full force and effect to the basic terms and intent of this
Settlement Agreement.
 
 

 Page 31 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
9. Effectiveness


This Settlement Agreement shall become effective on execution.






Dated:
_12/6/2011_________                                                        
 __/s/Charles O. Mbanefo_________________
Dr. Charles O. Mbanefo
CEO of Complete Investment Management, Ltd.
Plaintiff




Dated:
__12/6/211__________                                                       
 __/s/Don Sullivan_____________________
 Don Sullivan
CFO of E Med Futures, Inc.




Sec Attorneys, LLC




Dated:
__12/6/2011_________                                                            By:
_/s/Jerry Gruenbaum_________________
       Jerry Gruenbaum, Esq.
      Attorney for:
     Acem Madencihlik Ltd.
 
 

 Page 32 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 


CERTIFICATE OF SERVICE


The undersigned hereby certifies that a true and accurate copy of the foregoing
Settlement Agreement and Release has been served via ordinary United States
Mail, postage prepaid on this 7th day of December, 2011 upon:


Mr. Reg
Martin                                                                              
Barry Waller, Esquire
Martin Management Services, Inc.                                           
  Fry, Waller & McCann Co. LPA
180 East Broad Street, 8th
Floor                                                    35 E. Livingston Ave.
Columbus, OH
43215                                                                   
  Columbus, OH 43215
As Receiver                                                                 
                    Attorney for Plaintiff


David N. Haring,
Esquire                                                                Dennis R.
Newman, Esquire
Brown, Bemiller,
Murray,                                                                Isaac
Brant Ledman & Teetor LLP
McIntyre, Vetter & Heck,
LLP                                                       250 East Broad Street,
Ste. 900
70 Park Avenue
West                                                                    
Columbus, OH 43215-3742
Mansfield, Ohio
44902                                                                   Attorney
for Dane Donohue & Robert
Attorney for Jackson and Safe
Medical                                                                Ochsendorf
Solutions LLC


A.C. Strip,
Esquire                                                                       
Aaron C. Firstenberger, Esquire
Strip, Hoppers, Lithart,
McGrath                                                Strip, Hoppers, Lithart,
McGrath
& Terlecky Co.,
L.P.A.                                                                & Terlecky
Co., L.P.A.
575 South Third
Street                                                                575 South
Third Street
Columbus, Ohio
43215                                                                Columbus,
Ohio 43215
Attorneys for
Receiver                                                                Attorneys
for Receiver


 
_/s/Don Sullivan_______________
Don Sullivan
E Med Future, Inc.
 
 

 Page 33 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
RELEASE AND SETTLEMENT AGREEMENT


This  Release and  Settlement Agreement (the  "Agreement")
is  made  to  be  effective January_, 2008 and entered into as
of               day of January, 2008, between the following parties: (a) Martin
Management Services, Inc., as court-appointed Receiver forE  Med Future, Inc.,
(herein "Receiver''); E Med Future, Inc. (herein collectively "E Med"); Kenneth
Jackson and Safe Medical Solutions, LLC, its members, and managers, and agents
individually (herein collectively "Jackson/Safe Med");
 
WHEREAS, each of the parties have made claims of rights and/or ownership to U.S.
Patent No. 7,034,243 (herein "Patent"), U.S. Trademark No. 2,620,168 (herein
"Trademark"), and all other intellectual property rights of a certain product
called "NeedleZap"; and
 
WHEREAS, these claims have led to litigation as between the parties, including,
but not limited  to,  Case  No.  06  CVH  9757,  Franklin C
mnty  Court  of  Common  Pleas  involving Jackson/Safe Med and E Med (J. Brown);
and Case No. 06 CVH 10019, Franklin County Court of Common Pleas (J. Frye); and
 
WHEREAS, on or about the Receiver was appointed by Judge Frye as Receiver for
all the assets and rights ofE Med Future, Inc.; and
 
WHEREAS, on or about June 22, 2007, Judge Frye entered a Preliminary Injunction
Order against Jackson/Safe Med, prohibiting them from holding themselves out as
having rights or ownership in the Patent and Trademark or otherwise interfering
with the Receiver's business while specifically allowing Jackson/Safe Med to
pursue cancellation of the Trademark in the US Patent and Trademark office, and
allowing Jackson/Safe Med to commercialize any NeedleZap products lawfully
obtained, and
 
WHEREAS, the parties may hold certain other claims as against the other which
have not been asserted in any litigation to date; and
 
 

 Page 34 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the parties now mutually desire to settle and resolve all litigation
and claims as between them, except as specifically provided for herein;
 
NOW THEREFORE,  in consideration of the foregoing and the mutual promises and
covenants contained herein, it is hereby agreed between the Receiver, E Med and
Jackson/Safe Med:
 
1)        Jackson/Safe Med releases, surrenders, waives, and irrevocably assigns
to  the Receiver and E Med, any and all rights and claims of ownership or
license each or any of them may have, or ever had, in the Patent, Trademark, and
all intellectual property rights in the Needlezap product, including any other
patents or trademarks of the NeedleZap product, and that said release,
surrender, and waiver to be binding upon their employees, agents, heirs,
successors, assigns; Notwithstanding the foregoing, Jackson/Safe Med do not
surrender, waive or assign any other device invented by Jackson and/or Safe Med
or which may be invented which does not infringe on the NeedleZap Patent or
TradeMark referred to above.
 
2)        All Parties to this agreement shall consent to the filing of an Agreed
Order of Permanent Injunctive Relief in Franklin County Court of Common Pleas
Case No. 06 CVH 10019, in the form and language as set forth in Exhibit A
hereto.


3)     Jackson/Safe Med agree to  take the  necessary steps to
file  a  dismissal with prejudice of the certain Cancellation of Trademark
action filed before the U.S. TTAB, Cancellation No. 92045999 if permitted by the
Patent and Trademark office;
 
4)        Jackson/Safe Med  agree to  dismiss with prejudice Franklin County
Court of Common Pleas Case No. 06 CVH 9757 (J. Brown);


5)     Except for  the  rights and obligations created or  reserved
by  this  Agreement, Jackson/Safe Med, on  its/his/their own behalf,   and on
behalf of  its/his/their predecessors, successors, assigns, attorneys, agents,
employees, administrators, trustees, executors and heirs,
 
 

 Page 35 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
hereby releases, discharges, remises, and forever releases and discharges the
Receiver and E Med, its/his/their executors and heirs, successors, assigns,
affiliates, administrators, executives, directors, officers, shareholders,
employees, agents, attorneys, trustees, and predecessors, from any and all
claims, demands, payments, rights, obligations, losses, judgments, awards,
attorney fees, costs, interest, damages, liabilities or causes of action of any
kind, whether known or unknown that Jackson/Safe Med has asserted or might have
asserted in connection with, arising out of, or in any way relating directly or
indirectly to the Patent, Trademark, and all intellectual  property rights in
the NeedleZap  product, including  any other patents or trademarks of the
NeedleZap  product, or the present litigation;


6)      Jackson/Safe  Med,  and for  its/his/their predecessors, successors,
assigns, attorneys, agents, employees, administrators, trustees, executors and
heirs, agree to forebear from the re-sale
of  any  Needlezap  units  not  already  in  their  possession  for  a  period  of  twelve  (12)  months.
Jackson/Safe   Med  shall  not  be  liable  for  the  resale  or  potential  resale  of  NeedleZap   units
previously sold to its customers.
 
7)      Jackson/Safe Med agree to cooperate in permitting the Receiver's agents
immediate access  to its current  inventory  of  Needlezap  product  for
the  purposes  of  recording  the  serial numbers of the units for FDA
compliance purposes;
 
8)     Jackson/Safe  Med agree to hereinafter  plainly and openly identify  E
Med  Future, Inc., as the owner of the Patent, Trademark, and all intellectual
property rights in the Needlezap product, including  any other patents or
trademarks  of the Needlezap product, in any marketing,
advertising,  public  relations,  contract,  or
other  commercial  endeavor  they  may enter  into that refers to NeedleZap,
including, but not limited to, the now existing Safe Medical website, or any
website under their control, now or hereinafter;
 
 

 Page 36 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
9)     Jackson/Safe Med, jointly and severally, and their successors and
assigns, shall indemnify and hold harmless the Receiver and E Med, its/his/their
successors, and assigns, as
against  any  competing  claims  of  ownership  of  the  Patent, Trademark,
and  all  intellectual property rights in the Needlezap product, to the extent
said third-party claims flow from the prior claims of ownership made by
Jackson/Safe Med and only where valid patent protection exists for the Receiver
and E Med. Said indemnification shall include liability for any fees, costs, and
expenses of defending or litigating in areas where valid patent protection is in
effect, against said third-party claimants, and any damages incurred by, or
assessed against Receiver and E Med, its successors, and assigns, as a result of
such claims;
 
10)   The Receiver and E Med, jointly and severally, their successors and
assigns, hereby indemnify and hold harmless Jackson/Safe Med and its/his/their
members, heirs and assigns, against any claims, causes of action, suits,
damages, complaints, expenses of any type including attorneys fees that arise
directly or indirectly out of the Receiver and/or E Med's use or sale of the
NeedleZap units and/or the Patent, Trademark, including any other patents or
trademarks of the NeedleZap product, and intellectual property rights of the
NeedleZap product.
 
11)   Jackson/Safe Med agree to cooperate with Receiver and E Medin executing
and filing such documents relative to the issued Patent, Trademark, and all
intellectual  property rights in the Needlezap product, including any other
patents or trademarks of the Needlezap product, as Receiver, or its successors,
may require to eliminate any question or confusion as to ownership and title to
same, and to perfect title and ownership in the name of the Receiver or E Med,
and/or its/his/their successors and assigns.   This shall include, but not be
limited to, the procurement of authorization and signature of Dane Donohue and
Robert Ochsendorf where required.
 
 

 Page 37 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
12)   Jackson/Safe  Med   shall   retain   their   claims   and   rights   as   creditors   in   the
receivership,  to the  extent  same  do  not conflict  with  provisions  of
this  Agreement,  and  shall further  retain its right to receive royalties to
be paid at least quarterly, on the sale ofNeedlezap units, from Receiver and E
Med, its successors, or assigns, except that any royalties claimed due based
upon sales ofNeedlezap units prior to the appointment  of the Receiver shall be
included as general, unsecured  claims in the receivership. Jackson/Safe Med
shall further retain the right to object  to  any  recommended distribution  of
the  Receiver,  so  long  as  said  objection  shall  not conflict with any
provision of this Agreement;
 
13)   As consideration for the foregoing,  Receiver  agrees  to dismiss  with
prejudice  all claims asserted against Jackson/Safe Med within Franklin County
Court of Common Pleas Case No. 06 CVH 10019 (J. Frye);


14)   Except for the rights and obligations created or reserved by this
Agreement, Receiver and  E Med,  jointly and severally, on its/his/their own
behalf,  and on behalf of their predecessors, successors, members, officers,
directors, shareholders, assigns, attorneys, agents, employees,
administrators,  trustees,  executors  and  heirs,  hereby  releases,  discharges,  remises,  and  forever
releases and discharges Jackson/Safe Med, their executors and heirs, successors,
assigns, affiliates, administrators, executives, members, directors, officers,
shareholders, employees, agents, attorneys, trustees, and predecessors, from any
and all claims, demands, payments, rights, obligations, losses, judgments,
awards, attorney fees, costs, interest, damages, liabilities or causes of action
of any kind, that the Receiver and/or E Med has asserted or might have asserted
in the present litigation, or in the litigation currently pending before Judge
Brown, being Case No. 06 CVH 9757, whether known or unknown at execution  of
this Agreement, and/or arising out of or in any way related directly or
 
indirectly to the Patent, Trademark  and all intellectual property rights in the
NeedleZap product, including any other patents or trademarks of the
Needlezap  product,   and the marketing and sale
 
of the same, save and except
 any claim that arises out of a breach of this Agreement;
 
 

 Page 38 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
15)  Receiver further agrees that, within one hundred fifty (150) days of the
date of this Agreement, it will either enter into a contract for the sale of the
assets of E Med Future, Inc. including, but not limited to, the Patent,
Trademark, all intellectual property rights in the NeedleZap product, any other
patents or trademarks of the Needlezap product, all inventory, furniture,
fixtures, equipment, other tangible assets, and contracts, of E Med Future, Inc.
(the "Assets"), or hold a public sale for same, unless otherwise extended by
mutual agreement, pursuant to the following provisions:
 
 
a.  Receiver may sell the aforementioned either at private sale or public sale
to the highest and best bid, as the Receiver may determine, and as approved or
confirmed by the Court. If the Receiver elects to sell the Assets by public sale
then he shall promptly notify Jackson/Safe Med of the date, time and location of
the sale at least ten (10) days prior to the sale and Jackson/Safe Med shall be
entitled to participate in the public sale as a bidder.

 
 
b.  Any private sale contract will include a provision that Jackson/Safe Med
shall be granted fifteen (15) days from application to the Court for approval of
sale, to file appropriate notice with the Court that Jackson/Safe Med elects to
exercise its/his/their limited option to purchase (as set forth herein), and
that Jackson/Safe Med consents to the terms of the purchase contract entered
into by the Receiver with the third party, except that the payment of the
purchase price shall be immediately due and payable. In order to perfect and
elect the limited purchase option, Jackson/Safe Med shall also, at that time,
and not later than fifteen (15) days from the date of application to the Court
for

 
approval of sale, deposit with the Clerk of Courts the entire purchase price
 
 

 Page 39 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
     called for in the purchase contract or provide the Receiver with a
certified
letter  of   credit   in   the   full   amount  of   the   Purchase   Price,   or   other
documentation which demonstrates the immediate availability of the Purchase
Price, to the reasonable satisfaction of the Receiver.
 
 
c.   If Jackson/Safe Med elects the limited purchase option, timely provides
said notice and deposit, Receiver will immediately request that the Court
schedule a hearing for the purpose of the sale of assets as set forth in the
Receiver's purchase contract. The Receiver will request that at hearing:

 
 
(i)        both the party with whom the Receiver has contracted, and
Jackson/Safe Med, have the opportunity to purchase the Assets, pursuant to the
terms ofthe Receiver's  contract, except that the Purchase Price shall be opened
for bid with the opening bid to be no  less  than
$10,000.00  in  excess  of  the  contract's  purchase price;

 
              (ii)      all subsequent bids to proceed in increments of not less
than $10,000.00;


 
(iii)      all funds bid above and beyond the contract Purchase Price must be
immediately available funds, at the hearing;

 
 
(iv)      If Jackson/Safe Med is not the successful purchaser at hearing, its
post of the Purchase Price shall be returned to them.

 
 
d.  Receiver reserves the right to determine such other terms upon which a sale
will be made so long as those terms will not be in derogation to the rights
reserved to Jackson/Safe Med as expressly set forth herein;

 
 
 

 Page 40 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
16)   As further consideration, Receiver agrees that it will file with the Court
within fourteen (14) days of the execution of this Agreement a Motion or other
appropriate pleading with the Court asking it to cancel the three and one half
million shares received by Donald Sullivan in the summer of 2006 on the grounds
that they were obtained without adequate consideration and for an illegal and/or
improper purpose and any such other grounds that the Receiver deems
appropriate.  The Receiver shall use its best efforts to achieve a favorable
ruling from the Court cancelling the shares and shall prepare for and
participate in any hearing or any other process requested by the Court on this
matter using its best efforts. Receiver shall notify Jackson/Safe Med of any
hearing on this matter and allow them to participate in the same if
necessary.  Receiver shall have no duty to appeal any adverse decision from the
Court on this issue.


In the event Donald Sullivan files a claim for wages or other compensation
related to his work with E Med Future, or his position as director or officer,
for any time period preceding the appointment of the Receiver agrees that it
will file a Motion or other appropriate pleading with the Court asking that
Sullivan's  claim be denied as a priority claim or limited as much as possible.
The Receiver agrees that it shall use its best efforts to achieve a favorable
ruling from the Court and meaningfully participate in any hearing or any other
process requested by the Court on this matter. Receiver shall notify Jackson/
Safe Med of any hearing on this matter and allow them to participate in the same
if necessary.
 
With regard to any wages or other compensation related to Sullivan's work withE
Med Future, or his position as director or officer, for the receivership time
period, the Receiver agrees to aggressively negotiate the amount of this claim
with Sullivan.  However, with regard to the
 
receivership claim of Sullivan, the Receiver shall not be bound to reject same in total, nor shall

 
 

 Page 41 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
 
the consent of Jackson/Safe Med be required.  The parties acknowledge that
pursuant to Ohio law, wages incurred during the receivership period are entitled
to an administrative priority. The Receiver shall have no duty to appeal any
decision of the Court with regard to priority of claims. Jackson/Safe Med
acknowledge that, in addition to a sale of the assets as set forth in Section
15, it is also the intention of the Receiver to liquidate the "corporate shell"
of E Med Future, Inc. so as to bring additional dispensation to the receivership
creditors, so long as the Receiver has the legal right take such corporate
action as would be required to liquidate the "corporate shell". Jackson/Safe
Med, for themselves, their members, agents, employees, and all related entities,
pledge  their  cooperation  toward  these  efforts,  and  shall  not  impede  or  interfere  with  the
Receiver's  efforts to that end. Jackson/Safe Med shall be entitled to  purchase
the "corporate shell" at either public sale or private sale pursuant to the same
rights, terms and conditions as afforded Jackson/Safe Med in Paragraph 15 of
this Agreement for the purchase of Assets. The Receiver shall enter into a
contract for the sale of the corporate shell and/ or hold a public sale of the
same within one hundred fifty (150) days of date of this Agreement.

 
18)      The parties acknowledge and agree that all terms of this Agreement are
subject to, and contingent upon, the approval of the Franklin County Court of
Common Pleas through its Orders. Each of the aforementioned parties shall use
best efforts to procure said approval.
 
19)      This Agreement is made and executed by each of the parties of such
party's own free will and in accordance with such party's own  judgment and upon
advice of  counsel or after opportunity to consult counsel.  No party has been
influenced, coerced, or induced to make this compromise settlement by any
representation of law or fact or by any improper action taken by any other
party.
 
20)           The parties to this Agreement understand and agree that this
Agreement constitutes a


compromise, resolution, and settlement of the disputes and claims to avoid the uncertainty, time,
 
 

 Page 42 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
trouble, and expense of litigation, and that such compromise, resolution and
settlement does not constitute and shall not be taken or construed as an
admission of liability on the part of any party, but rather, such liability has
been denied and is expressly denied by all parties to this Agreement
 
21)      This Agreement constitutes the entire Agreement among the parties with
respect to the subject matter hereof and supersedes all prior oral or written
agreements with respect to the matters provided herein.
 
22)           This Agreement shall not be amended, altered, or modified except
by an instrument


in writing, signed by the party against whom enforcement of the amendment,
alteration, or modification is sought.
 
23)      This Agreement shall be interpreted, construed, and enforced in
accordance with the laws of the State of Ohio.
 
24)           Each party agrees to bear its own expenses for legal counsel
retained in this action.


25)      All press releases or public statements intended to be disseminated
into the public regarding the settlement or the underlying lawsuits between the
parties shall be by joint agreement between the Receiver and Jackson/Safe Med as
to the language used in such statements until such time as the Receiver has sold
all Assets and/ or the Shell or the Receivership has been terminated.



(THIS SPACE INTENTIONALLY LEFT BLANK)



 
 

 Page 43 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have duly executed this Agreement or have
caused this Agreement to be duly executed on their behalf effective as of the
first date set forth in this Agreement.
 
Martin Management Services, Inc.,
As court-appoin.1ed Receiver forB Med Fu1:ute, Inc.
 
_/s/Reg Martin_______________________________
By: Court Receiver
       Reg Martin
 
Safe Medical Solutions, LLC
 
__________________________________________
By _______________________________________
Print Name:_________________________________
Its: _______________________________________
 
 
__________________________________________
Kenneth Jackson, individually
 
 

 Page 44 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the 1.1Ddersiined have duly executed this Agreement or have
caused this Agreement to
be duly executed on their behalf effective as of the first date set forth in
tbis Agreement.
 
Martin Management Services, Inc.,
As court-appoin.1ed Receiver forB Med Fu1:ute, Inc.
 
___________________________________________
By:
 
Safe Medical Solutions, LLC
 
/s/Kenneth A. Jackson_________________________
By Kenneth A. Jackson________________________
Print Name:_________________________________
Its: C.O.O.__________________________________
 
 
/s/Kenneth A. Jackson_________________________
Kenneth Jackson, individually
 
 

 Page 45 0f 45    /s/DS    /s/MCF    /s/MCF    /s/ME    /s/JME    /s/EBHGM  
 /s/MCF    /s/AB    /s/JG      EMed    ACEM    Siyar    Pure    Total    Wistals
   Vella    vBuuren    Sec Atty

 
 
 

--------------------------------------------------------------------------------

 
 
















